Dissenting Opinion by
Judge Crumlish, Jr. :
I must dissent. My reading of the entire record, particularly the testimony before the referee on November 9, 1972, leads me to conclude that the notice required by Section 311 of the Act was received by the employer, albeit through a somewhat circuitous route.
At that hearing, the Bulletin’s Paymaster, on cross-examination by Claimant’s counsel,- read1 into evidence from the company’s record the following communication to the company’s Treasurer, dated June 25, 1970:
Mr. Magee: Nancy Detweiler called to say that she was trying to get some data concerning this matter from Vince Hines (Phonetic Spelling) mailroom superintendent. She got him again this afternoon and he says that he knows nothing about the matter, refuses to question any of the men about it. When Nancy asked him to check with the union since Mr. Katz supposedly reported it to the union, Mr. Hines refused to contact them. I asked Nancy if Mr. Hines was aware that Mr. Katz instituted suit against the Bulletin, she answered affirmatively. (Record, pages 59-60)
It thus appears that less than a month after the accident—and, therefore, well within the 120-day limit of Section 311—high Bulletin officials were aware that the accident had occurred; that Claimant had been referred to the Bulletin for employment by his union; that the union would have more information on the *33matter; and that the Bulletin was exposed to potential liability. As the majority states, the purpose of the notice provision is to protect the employer against claims of which he has no knowledge, made after the opportunity for a thorough investigation has expired. Padilla v. Chain Bike Corp., 27 Pa. Commonwealth Ct. 190, 365 A.2d 903 (1976). Clearly, that purpose is satisfied here since the memo indicates that the employer had knowledge of the claim and was, in fact, investigating it on June 25.
Furthermore, it is clear from the content of the memo, and the fact that it originated in the Treasurer’s office which pays the company’s employees, that the Bulletin knew that Claimant was an employee and hence that the injury was work related, notwithstanding the failure of the attorney’s letter to mention that fact.
Thus, although Claimant may not have given full and complete notice directly to his employer, the employer nevertheless had actual, timely knowledge1 of all the information which Claimant was required to supply. Keeping in mind the well-settled principle that The Workmen’s Compensation Act, and Section 311 in particular, is to be liberally construed in favor of the injured employee, McCann v. Cross Bros. Meat Packers, Inc., 205 Pa. Superior Ct. 255, 208 A.2d 887 (1965), Lambing v. Consolidated Coal Co., 161 Pa. Superior Ct. 346, 54 A.2d 291 (1947), I must conclude that Claimant herein cannot be denied benefits for failing to do that which was wholly unnecessary—a failure which resulted in no prejudice to the employer.
Accordingly, I would affirm the Board’s award of benefits.

 The legislature has since amended Section 311 to provide that notice need not be given when the employer has knowledge of the injury. Act of March 29, 1972, P.L. 159, 77 P.S. §631.